    Case 1:19-cv-03351-VEC-RWL Document 270 Filed 07/06/21 Page 1 of 9




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK

                                        )    CASE NO. 1:19-cv-03351 (VEC)
AQUAVIT PHARMACEUTICALS, INC.,          )
                                        )
                           Plaintiff,   )
                                        )
                                  v.    )
                                        )
                  U-BIO MED, INC.,      )
     GLOBAL MEDI PRODUCTS, and          )
 NYUN SHI EUM aka NYEON-SIK EUM         )
                                        )
                        Defendants.     )
                                        )


               MEMORANDUM OF LAW IN SUPPORT OF
           MOTION TO WITHDRAW AS COUNSEL TO PLAINTIFF
     Case 1:19-cv-03351-VEC-RWL Document 270 Filed 07/06/21 Page 2 of 9




       King & Wood Mallesons LLP, counsel for Plaintiff Aquavit Pharmaceuticals, Inc.,

submits this memorandum of law in support of its motion (a) to withdraw as counsel pursuant to

Local Civil Rule 1.4 and Rule 1.16 of the New York State Rules of Professional Conduct; and

(b) for such other and further relief as the Court deems just and proper.

                                          ARGUMENTS

I.     Background

       Local Civil Rule 1.4 of the Local Rules of the United States District Courts for the

Southern and Eastern Districts of New York provides that:

               An attorney who has appeared as attorney of record for a party may be relieved or
               displaced only by order of the Court and may not withdraw from a case without
               leave of the Court granted by order. Such an order may be granted only upon a
               showing by affidavit or otherwise of satisfactory reasons for withdrawal or
               displacement and the posture of the case, including its position, if any, on the
               calendar, and whether or not the attorney is asserting a retaining or charging lien.
               All applications to withdraw must be served upon the client and (unless excused by
               the Court) upon all other parties.


       As set forth in the accompanying Declaration of Aaron T. Wolfson, Esq., dated July 6,

2021 (“Wolfson Decl.”), this firm requests to withdraw as counsel from this case for the reason

that there exist irreconcilable differences between Plaintiff and this firm that warrant this firm’s

withdrawal as counsel. Wolfson Decl. ¶¶ 4-11; see also New York State Rules of Professional

Conduct 1.16(c)(5) and 1.16(c)(7). Consistent with Rule 1.16(e) of the New York State Rules of

Professional Conduct, this firm has given Plaintiff due notice of its intention to withdraw. Wolfson

Decl. ¶ 13. This firm is not asserting a retaining or charging lien on this file. Wolfson Decl. ¶ 14;

see also Local Civil Rule 1.4.




                                                 1
      Case 1:19-cv-03351-VEC-RWL Document 270 Filed 07/06/21 Page 3 of 9




II.    Irreconcilable Differences with Plaintiff

       Under Rule 1.16(c)(7) of the New York State Rules of Professional Conduct, a

attorney may withdraw from representation of a client where the client fails to cooperate in the

representation or otherwise renders the representation unreasonably difficult for the attorney to

carry out employment effectively. See also Barros v. National Railroad Passenger Corporation,

No. 18 Civ. 3394 (VSB)(SLC), 2020 WL 6581184, at *4 (S.D.N.Y. 2020) (“Under New York

law, good cause for withdrawal exists where there are irreconcilable differences with respect to

the proper course to be pursued in the litigation, where the client flatly challenged counsel’s

loyalty and professional integrity, or where the relationship between plaintiffs and their attorneys

has deteriorated to the point where future representation is inappropriate.”) (citation omitted);

Farmer v. Hyde Your Eyes Optical, Inc., 60 F. Supp. 3d 441, 445 (S.D.N.Y. 2014) (“Satisfactory

reasons for withdrawal include a client’s lack of cooperation, including lack of communication

with counsel, and the existence of irreconcilable conflict between attorney and client.” (internal

quotation marks omitted); Munoz v. City of N.Y., No. 04 Civ. 1105, 2008 WL 2843804, at *1

(S.D.N.Y. July 15, 2008) (finding good cause for the plaintiff's counsel’s motion to withdraw

“based on the lack of communication with the plaintiff and the acrimonious relationship that

ha[d] developed between [counsel] and the plaintiff”).

       On May 18, 2021, this Court ordered Plaintiff to submit by June 1, 2021 further billing

information and affidavit support in connection with Plaintiff’s motion for contempt and

application for attorney’s fees incurred. This firm had a significant difference of opinion on how

to best approach the Court’s Order. Wolfson Decl. ¶¶ 6-8. As a result, Plaintiff’s other counsel

of record Nevrivy Patent Law Group P.L.L.C. (“Nevrivy”) had to request a time extension for




                                                 2
       Case 1:19-cv-03351-VEC-RWL Document 270 Filed 07/06/21 Page 4 of 9




submitting the additional supporting documents for the motion for contempt on June 1, 2021.

Those documents were eventually filed by Nevrivy on June 3, 2021. Id. ¶ 9.

        Further, and since this firm was retained, Plaintiff and this firm have held a divergence of

opinion on how to best approach the litigation. We believe these are irreconcilable differences.

Wolfson Decl. ¶ 11. It is clear that Plaintiff fundamentally disagrees with this firm on what

needs to be done to effectively litigate Aquavit’s claims and defend the counterclaims filed

against Aquavit. Given the foregoing, this firm respectfully requests to be removed as counsel.

III.    Withdrawal Can Be Accomplished Without A Material Adverse Effect to Plaintiff

        Under Rule 1.16(c)(1) of the New York State Rules of Professional Conduct, an attorney

lawyer may withdraw from representation of a client where withdrawal can be accomplished

without material adverse effect on the interests of the client. Further, courts in New York have

held that withdrawal of counsel will not substantially disrupt this litigation where discovery is in

the early stages. See Taub v. Arrayit Corporation, No. 15 Civ. 1366 (ALC)(JLC), 2016 WL

4146675, at *2 (S.D.N.Y. 2016) (granting motion to withdraw where the “case is not on the

verge of trial.”); Blue Angel Films, Ltd. v. First Look Studios, Inc., No. 08 Civ. 6469

(DAB)(JCF), 2011 WL 672245 (S.D.N.Y. 2011), at *2 (allowing withdrawal of counsel on the

grounds that the case was “not on the verge of being tried, and any disruption is caused not by

defendant's counsel moving to withdraw, but simply by the defendant’s failure to communicate

with its attorneys.”)

        Currently, the deadline for completing fact discovery is September 10, 2021, more than

two months from the date of this filing. Wolfson Decl. ¶ 12. Accordingly, Plaintiff will have

sufficient time to proceed with the case as it sees fit.




                                                   3
      Case 1:19-cv-03351-VEC-RWL Document 270 Filed 07/06/21 Page 5 of 9




                                          CONCLUSION

       For the foregoing reasons, King & Wood Mallesons LLP respectfully requests that the

court grant the Motion in its entirety.



Dated: New York, New York
       July 6, 2021


                                                    KING & WOOD MALLESONS LLP


                                                    /s/ Aaron T. Wolfson
                                                    Aaron T. Wolfson
                                                    500 Fifth Avenue, 50th Floor
                                                    New York, NY 10110
                                                    (212) 319-4755
                                                    aaron.wolfson@us.kwm.com

                                            Attorney for Plaintiff Aquavit Pharmaceuticals, Inc.




                                                4
     Case 1:19-cv-03351-VEC-RWL Document 270 Filed 07/06/21 Page 6 of 9




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

                                                    )      CASE NO. 1:19-cv-03351 (VEC)
AQUAVIT PHARMACEUTICALS, INC.,                      )
                                                    )
                                   Plaintiff,       )
                                                    )
                                          v.        )
                                                    )
                  U-BIO MED, INC.,                  )
     GLOBAL MEDI PRODUCTS, and                      )
 NYUN SHI EUM aka NYEON-SIK EUM                     )
                                                    )
                                Defendants.         )
                                                    )

                               CERTIFICATE OF SERVICE

       I hereby certify that, on July 6, 2021, the foregoing document has been filed and

served on Defendants’ counsel via the Court’s ECF system. Further, a courtesy copy of the

foregoing document was sent to Defendants’ counsel at tvetter@lmiplaw.com, Plaintiff at

sobin.chang@aquavitpharma.com, and Plaintiff’s counsel at dnevrivy@nevrivylaw.com.



                                                    /s/ Aaron T. Wolfson
                                                    Aaron T. Wolfson
                                                    500 Fifth Avenue, 50th Floor
                                                    New York, NY 10110
                                                    (212) 319-4755
                                                    aaron.wolfson@us.kwm.com
      Case 1:19-cv-03351-VEC-RWL Document 270 Filed 07/06/21 Page 7 of 9




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

                                                     )       CASE NO. 1:19-cv-03351 (VEC)
AQUAVIT PHARMACEUTICALS, INC.,                       )
                                                     )
                                    Plaintiff,       )
                                                     )
                                           v.        )
                                                     )
                   U-BIO MED, INC.,                  )
      GLOBAL MEDI PRODUCTS, and                      )
  NYUN SHI EUM aka NYEON-SIK EUM                     )
                                                     )
                                 Defendants.         )
                                                     )

                            DECLARATION OF AARON T. WOLFSON
                         IN SUPPORT OF THE MOTION TO WITHDRAW

        I, Aaron T. Wolfson hereby declare, under penalty of perjury, as follows:

        1.      I am a member of the firm King & Wood Mallesons LLP (“KWM”), located at

500 Fifth Avenue, 50th Floor, New York, New York 10100, attorneys for Plaintiff Aquavit

Pharmaceuticals, Inc. (“Plaintiff” or “Aquavit”) in the above-referenced action.

        2.      I make and submit this declaration in support of the Motion to Withdraw as

counsel for Plaintiff.

        3.      On April 21, 2021, I entered an appearance for Plaintiff in the above-captioned

action. (See DE 254.)

        4.      On May 18, 2021, this Court ordered Plaintiff to submit by June 1, 2021 further

information in connection with Plaintiff’s motion of contempt and application for attorney’s fees

incurred. (See DE 258.) This would require obtaining affidavits from Plaintiff’s former

counsels.




                                                 1
     Case 1:19-cv-03351-VEC-RWL Document 270 Filed 07/06/21 Page 8 of 9




          5.     KWM and Aquavit had had different opinions on how to approach the Court’s

Order.

          6.      On June 1, 2021, Plaintiff’s other counsel of record, Nevrivy Patent Law Group,

P.L.L.C. (“Nevrivy”) requested a time extension for submitting the additional supporting

documents for the motion for contempt. Those documents were eventually filed by Nevrivy on

June 3, 2021.

          7.     Additionally, Plaintiff and KWM have had ongoing fundamental disagreements

and irreconcilable differences about how to handle the litigation in this matter.

          8.     Plaintiff will not be prejudiced by KWM’s withdrawal. Plaintiff is in the process

of conducting fact discovery, which is not due until September 10, 2021.

          9.     On July 6, 2021, and consistent with Rule 1.16(e) of the New York State Rules of

Professional Conduct, I informed Aquavit via email that KWM would be filing a motion to

withdraw from representing Aquavit in this matter on July 6, 2021.

          10.    KWM is not asserting a retaining or charging lien on this file. See Local Civil

Rule 1.4.

          11.    Aquavit has not presented an objection to KWM’s present request to withdraw.



WHEREFORE the undersigned respectfully requests that this firm’s motion (a) to withdraw as

counsel pursuant to Local Civil Rule 1.4 and Rule 1.16 of the New York State Rules of

Professional Conduct; and (b) for such other and further relief as the Court deems just and

proper.

          I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.



                                                    2
    Case 1:19-cv-03351-VEC-RWL Document 270 Filed 07/06/21 Page 9 of 9




Dated: New York, New York
      July 6, 2021


                                         /s/ Aaron T. Wolfson
                                         Aaron T. Wolfson
                                         500 Fifth Avenue, 50th Floor
                                         New York, NY 10110
                                         (212) 319-4755
                                         aaron.wolfson@us.kwm.com

                                 Attorney for Plaintiff Aquavit Pharmaceuticals, Inc.




                                     3
